DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of August 11, 2021.

Applicant’s amendment to claims 1-3 and 10-12 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claims 5 and 6 overcome the previously presented 35 USC 112(b) rejection thereof however present new indefinite language.

Response to Arguments
Applicant’s arguments with respect to claim 14 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 14 has been withdrawn. 

Applicant’s arguments with respect to the duplicate claim objection to claim 7 have been fully considered and are persuasive.  The duplicate claim objection of claim 7 has been withdrawn. 


Applicant's arguments with respect to the 35 USC 112(b) rejection of claims 5-7 have been fully considered but they are not persuasive.

With respect to claim 5, Applicant has argued that page 7, lines 9-16 and lines 21-27 provide basis for the sand fill being deposited “to a height about equal to a segment length” and thus this language is definite.
While the disclosure does provide basis for Applicant’s amendment and does eliminate the unbound range formally found in the claim, the term “about” is considered a relative term and thus is indefinite if the specification provides no specific definition for it.  No such definition is found in the instant disclosure.  Further, the disclosure does not provide any more definite language for the height to which the sand is deposited however the specification does indicate that the “segment length” is “approximately ten feet” (page 7, lines 11-13).  Such a recitation could be used to provide definiteness to the claim.

With respect to claim 6, Applicant has argued that page 7, lines 13-18, page 7 line 27 through page 8, line 1, and page 9, lines 1-8 provided basis for the withdrawal of the drill casing upward “a distance about equal to a segment length”.
While the disclosure does provide basis for Applicant’s amendment and does eliminate the unbound range formally found in the claim, as noted above the term “about” is indefinite.  It is suggested that the recitation of a segment length found on page 7, lines 11-13 of the specification, see above, could be used to provide definiteness to the claim.

With respect to claim 7, Applicant has argued that page 7, lines 13-18 provide basis for the withdrawal of the drill casing upward “a distance equal to or modestly less than a segment length”.
While the disclosure does provided basis for Applicant’s amendment, this amendment does not eliminate the unbound range from claim and the term “modestly” is considered a relative term and thus is indefinite as it is not specifically defined in the specification.  It is suggested that the recitation of a segment length found on page 7, lines 11-13 of the specification, see above, could be used to provide definiteness to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5:  The term "about" in claim 5 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does 

2173.05(b)    Relative Terminology [R-08.2017]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III.    APPROXIMATIONS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A.    "About" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 6:  The term "about" in claim 6 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how 

Regarding claim 7: Claim 7 recites “a distance equal to or modestly less than a segment length”. This is a range with an unbounded lower limit, and therefore encompasses a distance so inconceivable low that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for withdrawing the case a distance of zero or what would essentially be a distance of zero (increasable ad nauseam), even though these amounts are encompassed in the claimed range. See MPEP 2173.05(c)(II), reproduced below.

	II.    OPEN-ENDED NUMERICAL RANGES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Open-ended numerical ranges should be carefully analyzed for definiteness. For example, when an independent claim recites a composition comprising "at least 20% sodium" and a dependent claim sets forth specific amounts of nonsodium ingredients which add up to 100%, apparently to the exclusion of sodium, an ambiguity is created with regard to the "at least" limitation (unless the percentages of the nonsodium ingredients are based on the weight of the nonsodium ingredients). On the other hand, the court held that a composition claimed to have a theoretical content greater than 100% (i.e., 20-80% of A, 20-80% of B  and 1-25% of C) was not indefinite simply because the claims may be read in theory to include compositions that are impossible in fact to formulate. It was observed that subject matter which cannot exist in fact can neither anticipate nor infringe a claim. In re Kroekel, 504 F.2d 1143, 183 USPQ 610 (CCPA 1974).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In a claim directed to a chemical reaction process, a limitation required that the amount of one ingredient in the reaction mixture should "be maintained at less than 7 mole percent" based on the amount of another ingredient. The examiner argued that the claim was indefinite because the limitation sets only a maximum amount and is inclusive of substantially no ingredient resulting in termination of any reaction. The court did not agree, holding that the claim was clearly directed to a reaction process, and explaining that "[t]he imposition of a maximum limit on the quantity of one of the reactants without specifying a minimum does not warrant distorting the overall meaning of the claim to preclude 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Some terms have been determined to have the following meanings in the factual situations of the reported cases: the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974); and "a moisture content of not more than 70% by weight" reads on dry material, Ex parte Khusid, 174 USPQ 59 (Bd. App. 1971).

	
Regarding claim 7:  The term "modestly" in claim 7 is a relative term which renders the claim indefinite.  The term "modestly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much less “modestly less” is.  The specification fails to provide a standard for defining “modestly”.  See MPEP 2173.05(b)(I) provided below.


2173.05(b)    Relative Terminology [R-08.2017]

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


I.    TERMS OF DEGREE 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Terms of degree are not necessarily indefinite. "Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention." Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370, 112 USPQ2d 1188, 1192-93 (Fed. Cir. 2014) (citing Eibel Process Co. v. Minnesota & Ontario Paper Co., 261 U.S. 45, 65-66 (1923) (finding ‘substantial pitch’ sufficiently definite because one skilled in the art ‘had no difficulty … in determining what was the substantial pitch needed’ to practice the invention)). Thus, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); Enzo Biochem, Inc., v. Applera Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984). If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371-72, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no absolute or mathematical precision required, "[t]he claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art"). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

During prosecution, an applicant may also overcome an indefiniteness rejection by providing evidence that the meaning of the term of degree can be ascertained by one of ordinary skill in the art when reading the disclosure. For example, in Enzo Biochem, the applicant submitted a declaration under 37 CFR 1.132  showing examples that met the claim limitation and examples that did not. Enzo Biochem, 599 F.3d at 1335, 94 USPQ2d at 1328 (noting that applicant overcame an indefiniteness rejection over "not interfering substantially" claim language by submitting a declaration under 37 CFR 1.132  listing eight specific linkage groups that applicant declared did not substantially interfere with hybridization or detection). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality.
	
Allowable Subject Matter
Claims 1-4 and 8-15 are allowed.

Claims 5-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The claims remain allowable for the reasons set forth in the previous Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
8/18/2021